Citation Nr: 0930791	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling, 
to include a rating in excess of 50 percent prior to December 
15, 2006.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that continued the Veteran's 50 
percent disability rating, and a June 2007 rating decision of 
the Appeals Management Center (AMC) in Washington, DC, that 
increased the Veteran's disability rating to 70 percent 
effective December 15, 2006.  

By way of background, the Veteran's claim was last remanded 
for further development by a February 2009 Board decision, 
and after completing the requested development, the RO 
readjudicated the Veteran's claim, as reflected by a June 
2009 supplemental statement of the case.  Because the full 
benefit sought by the Veteran remains denied, the claim has 
been returned to the Board.  

As referenced in the Board's February 2009 decision, a letter 
dated September 2006 from the Veteran's private cardiologist 
opined that the Veteran's PTSD has significantly contributed 
to his heart condition.  The Board construed this submitted 
letter as a claim for service connection for a heart 
condition, to include as secondary to the veteran's service-
connected PTSD, and referred this issue to the RO fro 
appropriate action.  However, a review of the claims file 
fails to reflect any development of this issue.  Therefore, 
the claim is again REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).




FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has 
been productive of no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as:  intermittently illogical speech, near 
continuous panic and depression affecting the ability to 
function independently, appropriately, and effectively; 
anger; impaired impulse control; neglect of personal 
appearance and hygiene; difficulty in establishing and 
maintaining effective relationships; impaired and difficulty 
in adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
have been met since June 18, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  Additionally, the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, 
the notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
August 2008, subsequent to the initial AOJ decision on his 
claim.  The Board finds that the notice provided fully 
complies with VA's duty to notify although it was untimely 
provided.  The defect in timing is not prejudicial to the 
appellant as he was provided with compliant notice and 
subsequent adjudication of his claim in April 2005, June 
2007, September 2008, and June 2009.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the claimant appropriate 
notice and subsequent adjudication).

In addition, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and any error in this regard 
is harmless.
 
As to VA's duty to assist, VA outpatient treatment records 
have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with an appropriate VA examinations in 
September 2004, December 2006, and March 2009.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran.  Additional efforts to 
assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.




II.  Increased Rating

The Veteran served during World War II and witnessed the 
shooting of a fellow soldier and friend during combat.  The 
Veteran is service-connected for PTSD as the result of this 
in-service experience.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1 (2008).  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of a veteran working or seeking work.  
38 C.F.R. § 4.2 (2008).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2008).

This appeal arose out of a claim for a total disability 
rating based on individual unemployability (TDIU) filed in 
June of 2004.  At that time, the Veteran's only service-
connected disability, PTSD, was rated 50 percent disabling, 
which is below the threshold disability rating for 
eligibility for a TDIU.  Therefore, the RO construed the 
Veteran's TDIU claim as an increased rating claim for PTSD 
and ordered a VA examination to determine the current 
severity of his PTSD.  Based on the results of that 
examination, which was conducted in December of 2006, the RO 
increased the Veteran's evaluation to 70 percent disabling 
(and granted his request for a TDIU), effective the date of 
his VA examination.  Accordingly, the issue on appeal is 
whether the Veteran is entitled to an increased rating for 
PTSD either before or after the date of his examination, and 
the Board will examine the evidence of record to ensure that 
the Veteran is not entitled to a higher rating during either 
of these periods.  

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Clinical records dated from June 2003 to August 2004 show 
that in November 2003, the Veteran reported experiencing 
service-related nightmares two to three times per week.  The 
treating physician noted no abnormalities in the Veteran's 
appearance, with a cooperative and pleasant demeanor.  The 
Veteran's speech was and psychomotor functioning were normal, 
his mood was euthymic, and his thought process was coherent, 
goal-directed, relevant, and spontaneous.  The Veteran denied 
any suicidal or homicidal ideations, and the physician noted 
no evidence of any delusions, preoccupations, obsessions, 
compulsions, hallucinations, or illusions.  The physician 
noted the presence of mild anxiety and assigned a Global 
Assessment of Functioning (GAF) score of 65.  

An April 2004 VA psychiatric treatment record reflects the 
Veteran's report that his prescription medication was helping 
to manage his psychiatric symptoms and his request for a 
refill of his medication.  The physician noted that the 
Veteran appeared his stated age and had no involuntary 
movements, and his behavior was noted cooperative and 
pleasant.  The Veteran's speech had a normal rate and rhythm, 
and his psychomotor functioning was normal.  The Veteran 
reported an euthymic mood, and his thought processes were 
coherent and goal-directed.  The Veteran neither reported nor 
evidenced any suicidal or homicidal ideations, delusions, 
preoccupations, obsessions, compulsions, hallucinations, or 
illusions.  The physician noted the Veteran's anxiety to be 
mild, his insight and judgment to be intact, and assigned a 
GAF score of 65.

A June 2004 VA treatment record reflects that the Veteran 
requested a refill of his anti-depressant medication, and a 
July 2004 VA treatment record reflects that in a telephone 
call, the Veteran was tearful and reported depression and 
passive suicidal ideation, as well as the Veteran's request 
to increase his anti-depressant medication.  The Veteran was 
advised to schedule an appointment, and a subsequent July 
2004 VA treatment record reflects psychiatric treatment.  At 
that time, the Veteran reported that six weeks earlier, he 
had moved into an assisted living facility.  He reported 
experiencing feelings of depression and passive thoughts of 
suicide and that he was experiencing war-related nightmares 
approximately twice a week.  The physician noted that the 
Veteran was alert, cooperative, casually dressed, adequately 
groomed, with an appropriate affect but moderately depressed 
mood.  Additionally, the Veteran's thought stream and content 
were normal, and his memory and cognition were grossly intact 
with some reported difficulty with word recollection.  The 
Veteran voiced no active suicidal or homicidal ideations or 
plans, and his insight and judgment were deemed fair to good.  
The physician assigned a GAF score of 45.

An August 2004 VA psychiatric treatment record reflects the 
Veteran's report that his mood and ability to sleep had 
improved after he began taking his anti-depressant 
medication.   The physician noted that the Veteran was alert 
and cooperative, casually dressed, neatly groomed, with an 
appropriate affect and calm but mildly depressed mood.  The 
Veteran's content thought and stream were normal, and his 
memory and cognition were grossly intact, with no reported 
memory problems.  Additionally, the Veteran voiced no 
suicidal or homicidal ideations or plans, and his insight and 
judgment were deemed fair to good.  The physician noted that 
the Veteran's PTSD had improved and assigned a GAF score of 
48.

In September 2004 the Veteran underwent a VA PTSD 
examination, during which the Veteran reported that he had 
retired from his profession as a mechanical engineer 15 years 
prior to the date of the examination.  The Veteran reported 
improved depression and ability to sleep, as well as 
decreased nightmares since he has been taking his anti-
depressant medications.  However, the Veteran reported that 
he was still experiencing two war-related nightmares per 
week.  The Veteran also reported socializing with other 
residents in his assisted living facility and a past history 
of suicidal ideation that had improved since he began his 
medications.  He also reported good relationships with his 
children and grandchildren.  The examiner noted that the 
Veteran appeared neatly and cleanly dressed and that he 
demonstrated good personal hygiene.  The Veteran was pleasant 
and cooperative during the examination, but his mood was 
slightly dysphoric.  His affect was flat but reactive, and 
his thought processes were within normal limits.  The Veteran 
demonstrated no evidence of suicidal or homicidal ideations, 
delusions, hallucinations, inappropriate behavior, or gross 
memory loss or impairment.  The Veteran maintained proper eye 
contact throughout the examination, and his speech was linear 
and coherent, with normal rate and volume.  The physician 
noted that the Veteran's PTSD symptoms had improved and 
assigned a GAF score of 48.   

There are no records of treatment related to PTSD dated after 
the September 2004 VA examination until December 2006, when 
the Veteran underwent an additional  VA PTSD examination.  At 
that time, the Veteran reported that he had good 
relationships with his children and that he had retired as a 
mechanical engineer approximately 15 years prior to the date 
of the examination.  The Veteran also reported that his 
medications somewhat alleviated his PTSD symptoms, but that 
he still had difficulty sleeping and experienced nightmares 
about his war experiences once a week.  He stated that he was 
frequently bothered by intrusive memories and in particular 
often found himself thinking about why his friend and other 
good men were taken and he was not.  He additionally stated 
that he found a lot of what was on television very upsetting 
and as a result avoided watching a lot of television.  The 
Veteran reported that he had recently been socializing less 
frequently with his fellow residents, and he reported 
suicidal ideation but no active plans.  He denied having any 
meaningful hobbies.  He described constant hypervigilance, 
and frequent irritability, noting that his nickname was 
"grouchy."   The examiner noted that the Veteran was neatly 
and cleanly dressed during the appointment and demonstrated 
good personal hygiene.  Additionally, the Veteran was 
pleasant and cooperative, but his mood was dysphoric and his 
affect was flat.  The examiner noted that the Veteran often 
seemed preoccupied (as the date of the examination was the 
anniversary of the death of his fellow soldier and friend).  
However, the Veteran's thought content and processes were 
within normal limits, and he evidenced no delusions, 
hallucinations, inappropriate behavior, or gross memory loss 
or impairment.  The Veteran reported suicidal ideation 
without current plan or intent, but denied any homicidal 
ideations.  The Veteran maintained eye contact throughout the 
examination, and his speech was linear and coherent with 
normal rate and volume.  The examiner noted that although the 
Veteran was retired, h8is current PTSD symptoms would make it 
very difficult for him to function in an employment setting.  
The examiner opined that the Veteran described some severe 
PTSD symptoms, and assigned a GAF score of 48.

VA treatment records from January, July, and December 2007 
reflect the Veteran's request for refills of his anti-
depressant medications, but do not reflect the severity of 
symptomatology associated with the Veteran's PTSD.  There are 
no records dated after 2007 related to PTSD until March 2009.

The Veteran underwent a VA PTSD examination in March 2009 via 
telephone, as the Veteran's advanced age and ambulatory 
difficulties made him unable to travel to an examination 
site.  The Veteran reported that his relationships with his 
family were "going well," and that he received social 
visits and that those also went well.  The Veteran 
demonstrated no impairment of thought process or 
communication, and he was friendly and cooperative with an 
euthymic mood.  The Veteran denied any suicidal or homicidal 
ideations, hallucinations, or delusions, and his attention, 
judgment, memory were within normal limits.  The examiner 
assigned a GAF score of 50 and stated that the Veteran's PTSD 
symptoms did not result in total occupational and social 
impairment.  However, the examiner noted that the Veteran's 
PTSD symptoms did result in deficiencies in such areas as 
judgment, thinking, family relations, work, mood, or school, 
as the Veteran reported difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

Clinical records dated from June 2003 to August 2004 reflect 
GAF scores of 45, 48, and 65.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 65 generally reflect some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  Scores of 40 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

Here the evidence reflects that while the Veteran has good 
relationships with his children and grandchildren, he is 
frequently irritable and spends a significant amount of time 
in isolation.  Additionally, in July 2004, the Veteran 
reported suicidal ideations, and he was assigned a GAF score 
of 45, which is a precipitous decrease from the previous GAF 
score of 65 assigned in April 2004.  The increased severity 
of the Veteran's psychiatric symptoms is also evidenced by 
his request for an increase in the dosage of his anti-
depressant medication in July 2004.  The Veteran's subsequent 
VA treatment records and examination reports reflect no 
substantial improvement in his assigned GAF scores, and in 
December 2006 the Veteran again reported suicidal ideation.  
Moreover, at his March 2009 VA PTSD examination, the examiner 
specifically noted that that the Veteran's PTSD symptoms did 
result in deficiencies in such areas as judgment, thinking, 
family relations, work, mood, or school based on the 
Veteran's reported difficulty in adapting to stressful 
circumstances and his inability to establish and maintain 
effective relationships.  Because there is no evidence 
demonstrating that the Veteran's increased PTSD 
symptomatology was not present as of the date he filed his 
claim for an increased rating, the Board concludes that the 
Veteran's 70 percent disability evaluation should be 
effective throughout the pendency of the appeal.

His history demonstrates clear occupational and social 
impairment, with deficiencies in most areas.  With respect to 
whether his disability warrants a total 100 percent 
disability rating, however, the Board finds that the 
preponderance of the evidence is against such a finding.  The 
Veteran has not been shown to have gross impairment in 
thought processes or communication.  Further, there is no 
evidence that the Veteran has persistent delusions or 
hallucinations.  Additionally, there is no evidence that the 
Veteran's PTSD has caused a persistent danger of hurting 
himself, or that he is unable to maintain a minimal level of 
personal hygiene.  He is not disoriented as to time or place, 
and there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  As such, the 
Board finds that an evaluation in excess of 70 percent is not 
warranted.


Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's PTSD 
symptomology reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has been retired during the entirety of the rating period on 
appeal, and the Veteran's claims file fails to reflect that 
the Veteran  has ever been hospitalized for his PTSD.  Thus, 
the Board concludes that the Veteran's PTSD symptomatology 
has not required frequent periods of hospitalization, caused 
marked interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, the Veteran's PTSD has warranted 
a rating of 70 percent, but no higher.  All reasonable doubt 
has been resolved in favor of the veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A 70 percent disability rating, but no more, for PTSD is 
granted for the period from June 18, 2004, to December 14, 
2006.  A rating in excess of 70 percent is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


